Exhibit 10.2



 
 


 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this the 12th day of
December, 2012, (the “Effective Date”) by and between Andrew M. Rooke
(“Employee”) and Manitex International, Inc. a Michigan corporation, whose
address is 9725 Industrial Drive, Bridgeview, Illinois 60455 (the “Company”).
 
RECITALS


WHEREAS, the Company is engaged in the business of the design, manufacturing,
and sale of specialty equipment (the “Business”).
 
WHEREAS, the Company desires to employ Employee as its President and Chief
Operating Officer (“COO”), and Employee desires to be employed by the Company,
upon the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:
 
TERMS
 
1. Employment Term.  Subject to the terms and conditions set forth herein, the
Company agrees to employ Employee, and Employee hereby accepts employment, as
the President and COO of the Company and its subsidiaries, or a similar
executive position (the “Position”), for a term commencing on December 12, 2012,
(the “Commencement Date”) and ending on December 31, 2015 (the “Employment
Term”) unless otherwise terminated under this Agreement.  The Employment Term
will automatically extend for successive periods of three years at the end of
each one year anniversary of the current Employment Term unless either the
Company or Employee notifies the other in writing (a “Non-Renewal Notice”) of
the expiration of the Employment Term at least 90 days prior to the end of each
annual anniversary. Employee and the Company agree that Employee’s employment
with the Company constitutes “at-will” employment.  Employee and the Company
acknowledge that this employment relationship may be terminated at any time,
upon written notice to the other party, with or without good cause or for any or
no cause, at the option either of the Company or Employee.  However, as
described in this Agreement, Employee may be entitled to severance benefits
depending upon the circumstances of Employee’s termination of employment.
 
2. Duties.  During the Term, Employee shall serve the Company faithfully and to
the best of Employee’s ability, shall devote Employee’s full attention, skill
and efforts to the performance of the duties of the Position.  Employee shall
report to the Company’s Board of Directors.  Employee will render such business
and professional services in the performance of his duties, consistent with
Employee’s position within the Company, as will reasonably be assigned to him by
the Board.  During the Employment Term, Employee will devote Employee’s
 
 
 

--------------------------------------------------------------------------------

 
 
full business efforts and time to the Company and will use good faith efforts to
discharge Employee’s obligations under this Agreement to the best of Employee’s
ability.  For the duration of the Employment Term, Employee agrees not to
actively engage in any other employment, occupation, or consulting activity for
any direct or indirect remuneration without the prior approval of the Board;
provided, however that Employee may, without the approval of the Board, serve in
any capacity with any civic, educational, or charitable organization, provided
such services do not interfere with Employee’s obligations to Company.
 
3. Other Business Activities.  During the Employment Term, other than as
provided in Section 2 above, Employee will not engage in any other business
activities or pursuits which are contrary to Employee’s responsibilities and
obligations pursuant to this Agreement.
 
4. Compensation.
 
a.  
Base Salary.  As of the Effective Date, the Company will pay Employee an annual
salary of $295,000 as compensation for his services (such annual salary, as is
then effective, to be referred to herein as “Base Salary”).  The Base Salary
will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholdings. Employee’s salary
will be reviewed annually by the Compensation Committee of the Board, or any
successor thereto (the “Committee”) at the beginning of each year on or about
March 1, and adjustments may be made at the discretion of the Committee.

 
b.  
Annual Incentive.   Employee will be eligible to receive annual cash incentives
payable for the achievement of performance totals established by the
Committee.  The actual earned annual cash incentive, if any, payable to Employee
for any performance period will depend upon the extent to which the applicable
performance goal(s) specified by the Committee are achieved and will be
decreased or increased accordingly. All payment of Annual Incentive shall be
subject to normal and customary withholdings.

 
5. Benefits.  Employee shall be entitled to those employee benefits which the
Company from time to time generally make available to employees and/or Employees
(“Benefits”) pursuant to the terms and conditions of the Company’s benefit plans
and/or policies.  The Benefits shall initially include, without limitation:
 
a. Medical, dental, vision, and life and disability insurance and such other
benefits as the Company may determine from time to time.
 
b. Incentive, savings and retirement plans, practices, policies and programs
applicable to Employees of the Company, including 401(k), and stock matching.
 
c. Paid vacation time in accordance with the plans, practices, policies and
programs applicable to Employees of the Company at four weeks for each calendar
year.
 
d. Monthly reimbursement of any country club and/or private club dues up to
$1,000 per month (excluding initiation fees).
 
 
 

--------------------------------------------------------------------------------

 
6. Reimbursement of Business Expenses.  Subject to such conditions as the
Company may from time to time determine, Employee shall be reimbursed for
ordinary and reasonable documented expenses incurred by Employee in the
performance of Employee’s duties under this Agreement.  In addition, Employee
shall be entitled to a monthly automobile expense in the amount of One Thousand
Dollars ($1,000).  Employee shall also be reimbursed for cellular telephone and
personal data assistant costs and expenses as well as customary expenses
relating to professional activities.
 
7. Confidentiality.  Employee recognizes and acknowledges that the Confidential
Information (as hereinafter defined) is a valuable, special and unique asset of
the Company.  As a result, both during the Term and for a period the greater of
two years or when Employee no longer received compensation or Severance
hereunder, Employee shall not, without the prior written consent of the Company,
for any reason, either directly or indirectly divulge to any third party or use
for Employee’s own benefit or for any purpose other than the exclusive benefit
of the Company any confidential, proprietary, business or technical information
or trade secrets of the Company or of any subsidiary or affiliate of the Company
(“Confidential Information”) revealed, obtained or developed in the course of
Employee’s employment with the Company.  Such Confidential Information shall
include, but shall not be limited to, the intangible personal property described
in Section 8.b hereof, any information relating to methods of production,
manufacture, service, research, specifications, computer codes, business,
marketing and sales techniques and concepts, other data and materials used in
performing the Employee’s duties (other than his personal contact list), costs,
business studies, finances, marketing data, plans and efforts, the terms of
contracts and agreements with customers, contractors and suppliers, litigation
strategy and other Confidential Information relating to litigation, the
Company’s relationship with actual and prospective customers, contractors and
suppliers and the needs and requirements of, and the Company’s course of dealing
with, any such actual or prospective customers, contractors and suppliers,
personnel information, and any other materials that have not been made available
to the industry; provided, that nothing herein contained shall restrict
Employee’s ability to make such disclosures during the course of Employee’s
employment as may be necessary or appropriate to the effective and efficient
discharge of the duties required by or appropriate for Employee’s Position or as
such disclosures may be required by law; and further provided, that nothing
herein contained shall restrict Employee from divulging or using for Employee’s
own benefit or for any other purpose any Confidential Information that is
readily available to the general public so long as such information did not
become available to the general public as a direct or indirect result of
Employee’s breach of this Section 7.
 
8. Inventions and Property.
 
a. Title to Proprietary Information.  All right, title and interest in and to
proprietary information shall be and remain the sole and exclusive property of
the Company.  During the Term, Employee shall not remove from the Company’s
offices or premises any documents, records, notebooks, files, correspondence,
reports, memoranda or similar materials of, or containing, proprietary or
Confidential Information or other materials or property of any kind belonging to
the Company, unless necessary or appropriate in accordance with the duties and
responsibilities required by or appropriate for Employee’s position, and, in the
event that such materials or property are removed, all of the foregoing shall be
returned to their proper files or places of safekeeping as promptly as possible
after the removal.
 
 
 

--------------------------------------------------------------------------------

 
 
b.  
Development of Intellectual Property.

 
i. Employee agrees that all right, title and interest in and to any innovations,
designs, systems, analyses, ideas for sales and marketing programs, customer
contacts, and all copyrights, patents, trademarks and trade names, or similar
intangible personal property which have been or are developed or created in
whole or in part by Employee (A) at any time and at any place during Employee’s
employment with the Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the Business or any other
business of the Company, (B) as a result of tasks assigned to Employee by the
Company or (C) from the use of premises or personal property (whether tangible
or intangible) owned, leased or contracted for by the Company (collectively, the
“Intellectual Property”), shall be and remain forever the sole and exclusive
property of the Company.  Employee shall promptly disclose to the Company all
Intellectual Property and Employee shall have no claim for additional
compensation for the Intellectual Property.
 
ii. Employee acknowledges that all the Intellectual Property that is
copyrightable shall be considered a work made for hire under United States
Copyright Law.  To the extent that any copyrightable Intellectual Property may
not be considered a work made for hire under the applicable provisions of the
United States Copyright Law, or to the extent that, notwithstanding the
foregoing provisions, Employee may retain an interest in any Intellectual
Property that is not copyrightable, Employee hereby irrevocably assigns and
transfers to the Company any and all right, title, or interest that Employee may
have in the Intellectual Property under copyright, patent, trade secret and
trademark law, in perpetuity or for the longest period otherwise permitted by
law, without the necessity of further consideration.  The Company shall be
entitled to obtain and hold in their own name all copyrights, patents, trade
secrets, and trademarks with respect thereto.
 
iii. Employee further agrees to reveal promptly all information relating to the
same to an appropriate officer of the Company and to cooperate with the Company
and execute such documents as may be necessary or appropriate (A) in the event
that the Company desires to seek copyright, patent or trademark protection, or
other analogous protection, thereafter relating to the Intellectual Property,
and when such protection is obtained, to renew and restore the same, and (B) to
defend any opposition proceedings in respect of obtaining and maintaining such
copyright, patent or trademark protection, or other analogous protection.
 
9. Non-Competition
 
a. Employee agrees that the Employee shall not during the Employee's employment
with the Company, and, if the Employee's employment is terminated for any reason
other than termination of employment without Just Cause or for Good Reason,
thereafter for a period of two (2) years, directly or indirectly, engage in or
become employed by any Prohibited Business as defined below.
 
 
 

--------------------------------------------------------------------------------

 
b. The Employee agrees that if the Employee’s employment is terminated without
Just Cause (as defined in Section 10.1 hereof) or for Good Reason (as defined in
Section 10.b hereof), thereafter during the period in which the Employee is
receiving payments under either Section 10.d or 10.e hereof, directly or
indirectly, Employee shall not in any capacity, engage or participate in or
become employed by or render advisory or consulting or other services in
connection with any Prohibited Business as defined below.
 
c. Notwithstanding Section 9.b. above, at any time during which the Employee is
receiving the payments and benefits due the Employee pursuant to Sections 10.d
or 10.e, as the case may be, the Employee may elect by written notice to the
Company to forego and release the Company from paying such payments and
providing such benefits.  From and after the date of such notice (i) the Company
shall have no further obligation to make such payments or provide such benefits,
and (ii) the obligation of the Employee set forth in Section 9.a. or 9.b., as
applicable, shall terminate.
 
d. The Employee agrees that the Employee shall not during the Employee's
employment with the Company, and, if the Employee's employment is terminated for
any reason, thereafter for a period of two (2) years, make any financial
investment, whether in the form of equity or debt, or own any interest, directly
or indirectly, in any Prohibited Business. Nothing in this Section 9 shall,
however, restrict the Employee from making any investment in any Company whose
stock is listed on a national securities exchange or actively traded in the
over-the-counter market; provided that (i) such investment does not give the
Employee the right or ability to control the policy decisions of any Prohibited
Business, and (ii) such investment does not create a conflict of interest
between the Employee's duties hereunder and the Employee's interest in such
investment.
 
e. "Prohibited Business" shall be defined as any business and any branch, office
or operation thereof, which is a primary competitor of the Company with respect
to the Business wherever the Company does business, in North America or abroad.
 
10. Termination.
 
a. Employee’s employment with the Company: (i) shall terminate upon Employee’s
resignation, death or Permanent Disability (as defined below) or for Good Reason
(as herein defined), (each, an “Employee Termination”); and (ii) subject to the
conditions set forth below, may be terminated at any time by the Company for any
reason (or no reason), “Without Cause”, including, without limitation, for Just
Cause (as herein defined). In addition, if a Non-Renewal Notice is delivered
pursuant to Section 1, Employee’s employment with the Company shall terminate on
the last day of the then current Employment Term and the Employment Term shall
be deemed to have expired.  A termination “Without Cause” is a termination of
the Employee’s employment by the Company for any reason other than those set
forth in sections 10 a. (i) resignation, death, permanent disability and Good
Reason, 10 a. (ii) Just Cause and Section 1, the delivery of a Non – Renewal
notice. Termination of Employee’s employment with the Company shall be effective
on the following date: (1) if terminated as a result of Employee’s resignation,
on the date specified in a written notice delivered by Employee to the Company,
which date shall be at least 15 days following the date of such written notice;
(2) if terminated as a result of death or Permanent Disability, upon the date of
such event; (3) if terminated by the Company, on the date specified in a written
notice delivered by the Company to Employee, and (4) if terminated by either the
Company or Employee by virtue of delivery of a Non-Renewal Notice, on the last
day of the then current Employment Term.
 
 
 

--------------------------------------------------------------------------------

 
As used in this Agreement, “Just Cause” means: (i) Employee’s admission of, or
conviction of any act of fraud, embezzlement or theft against the Company or any
of its subsidiaries; (ii) Employee’s plea of guilty or of no contest with
respect to, admission of, or conviction for, a felony or any crime involving
moral turpitude, fraud, embezzlement, theft or misappropriation; (iii)
Employee’s violation of the provisions set forth in Sections 7, 8 or 9; (iv)
Employee’s misappropriation of the Company’s or any of its subsidiaries’ funds
or a corporate opportunity by Employee; (v) Employee’s negligence, willful or
reckless conduct that has brought or is reasonably likely to bring the Company
or any of its subsidiaries into public disgrace or disrepute or which has had or
is reasonably likely to have a materially adverse effect on the Business; (vi)
any violation by Employee of any statutory or common law duty of loyalty to the
Company or any of its subsidiaries; (vii) alcohol or substance abuse by Employee
that interferes with the performance of Employee’s duties; or (viii) any other
material breach by Employee of this Agreement; provided that the reasons
described in clauses (iii), (vi), (vii) and (viii) shall constitute Just Cause
only upon Employee’s failure to correct such behavior prospectively within ten
(10) days following written notice thereof from, or on behalf of the independent
members of the Board of Directors of the Company and provided further that “Just
Cause” shall not include (1) bad judgment or negligence other than habitual
neglect of duty, (2) any act or omission believed by the Employee in good faith
to have been in or not opposed to the interest of the Company (without intent of
the Employee to gain therefrom, directly or indirectly, a profit to which the
Employee was not legally entitled); or (3) any act or omission with respect to
which a determination could properly have been made that the Employee met the
applicable standard of conduct for indemnification or reimbursement under the
by-laws of the Company, any applicable indemnification agreement or the laws and
regulations under which the Company is governed, in each case in effect at the
time of such act or omission.  The exercise of the right of the Company to
terminate Employee’s employment for Just Cause shall not abrogate any rights or
remedies of the Company in respect of the action giving rise to such
termination.
 
                                b. As used in this Agreement, the Employee shall
have “Good Reason” to terminate his employment if one or more of the following
occur, without the Employee’s prior written consent: (i) a material change,
adverse to the Employee, in his position, title or office, status, rank, nature
of responsibilities or authority within the Company, except in connection with
termination of his employment for Cause or Permanent Disability or as a result
of action by the Employee, (ii) assignment of duties to the Employee that are
materially inconsistent with and adverse to his duties, status, rank, nature of
responsibilities or authority, (iii) decrease in the Employee’s base salary,
annual bonus opportunity or benefits (other than any such decrease applicable to
employee’s of the company generally), and (iv) relocation of the Company’s place
of business more than fifty (50) miles from its current location.

                                c. For purposes of this Agreement, “Change of
Control” shall mean any of the following: (i) the sale or other transfer of more
than 50% of the ownership interests of the Company to one or more non-affiliated
corporations, persons or other entities, (ii) the merger or consolidation of the
Company with another non-affiliated corporation, person or entity such that the
shareholders of the Company, immediately preceding the merger or consolidation
own less than 50% of the person or other entity surviving the merger or
consolidation, (iii) the failure of the Company to assign this Agreement to a
successor, (iv) a majority of the members of the Board of Directors of the
Company on the date of this Agreement (each a “Current Director”) cease to be
members of the Board of Directors of the Company, provided that for purposes of
this Section 10.d. any director recommended by a majority of the Current
Directors as a successor of a Current Direct
 
 
 

--------------------------------------------------------------------------------

 
shall be deemed to be a Current Director, (v) the sale, merger or other transfer
of all or substantially all of the Company’s consolidated assets to one or more
non-affiliated corporations, persons or other entities. In the event of a change
in control, the Company agrees to reimburse Employee for his relocation costs,
which will be grossed up to cover taxes.  Relocation costs shall include: (i)
packing and moving expenses; (ii) closing costs, including title and recording
fees, related to the sale of Employee’s existing property and the subsequent
purchase of his new residence, not to exceed $3,000 in each instance, and sales
agents commission; (iii) expenses incurred for up to three (3) property
identification visits, not to exceed $1,500 per visit; (iv) the cost of any
temporary accommodations for no more than twelve (12) months and (vi) any loss
on the sale of Employee’s existing property up to $100,000.  The Company will
also pay Employee one month of his base salary to cover the cost of any
incidentals.   As used in this Agreement, “loss on the sale” is defined as: the
sales price less the sum of the purchase price and the sales commission.
 
            d. If the Employee’s employment terminates Without Cause or for Good
Reason within the six (6) month period preceeding a Change in control, in
anticipation of such Change in control, or within twenty-four (24) months
following a Change in Control, the Employee shall be entitled to the following:
 


(i) Cash. The amount of cash equal to the sum of (a) two (2) times the average
of the Employee’s annual base salary in effect at the time written notice of
termination is given to the Employee; (b) two (2) times the average of the
Employee’s annual earned bonuses for the three calendar years preceeding the
date of termination; and (c) the product of (i) a fraction, the numerator of
which is the number of days in the current fiscal year through the date of
termination, and the denominator of which is 365 and (ii) the annual bonus for
the calendar year preceeding the date of termination that has most recently been
paid to the Employee (the sum of the amounts described in clauses (a), (b) and
(c) shall be hereinafter referred to as the “CIC Payment”). The Company shall
pay to the Employee any CIC payment in a cash lump sum payment simultaneously
with the termination of the Employee’s employment following any Change in
Control.
 
(ii) health plan coverage provided by the Company and with respect to the
Company’s welfare benefit plans until employee reaches the age of 65 or becomes
eligible for Medicare, (iii) continuation of perquisites provided for in Section
5, (iv) pay for vacation accrued but unused as of the effective date of the
change of control, (v) reimbursement of any unpaid expense employee is otherwise
entitled pursuant to Section 6 (vi) payment simultaneously with the termination
of the Employee’s employment of the full value of any then vested or unvested
Company equity incentive plan awards
 
        e.  If Employee’s employment with the Company is terminated by the
Company without Just Cause, or if Company chooses not to renew this Agreement,
Employee shall be entitled to, (i) payment of his monthly Base Salary for a
period of twenty four (24) months and (ii) health plan coverage provided by the
Company and with respect to the Company’s welfare benefit plans through such
period and (iiii) continuation of perquisites provided for in Section 5 (a) and
(d) for such period, and (v) reimbursement of any unpaid expense and Board
approved bonus Employee is otherwise entitled pursuant to Section 6, (vi) pay
for vacation accrued but unused as of the effective date of such
termination,  (vii) payment of the full value of any then vested or unvested
Company equity incentive plan awards
 
        f.   If Employee’s employment with the Company is terminated for Just
Cause by the Company, then, (i) all payments of compensation by the Company to
Employee hereunder will terminate immediately, and (ii) except for those
statutorily mandated obligations of Company, all perquisites and benefits will
immediately cease.
 
        g.  If Employee’s employment by the Company is terminated by resignation
of Employee, Employee shall be entitled only to (i) his Base Salary and unpaid
Board approved bonus accrued to the effective date of such  termination, plus
(ii) pay for vacation accrued but unused as of the effective date of such
termination, plus (iii) any unpaid expense reimbursement Employee is entitled to
pursuant to Section 6.
 
        h.  In addition to any amounts or benefits provided upon termination of
employment hereunder and except as otherwise provided herein, the Employee shall
be entitled to any payments or benefits explicitly provided under the terms of
any plan, policy or program of the Company or as otherwise required by
applicable law.
 
        i.   For the purposes of this Agreement, Employee will be deemed to be
Permanently Disabled upon the earlier of (i) the end of a six (6) consecutive
month period during which, by reason of physical or mental injury or disease,
the Employee has been unable to perform substantially all of his usual and
customary duties under this Agreement or (ii) the date that a reputable
physician selected by the Board, and as to whom the Employee has no reasonable
objection, (or pending Employee’s inability to make such determination, a
reputable physician selected by the Board) determines in writing that the
Employee will, by reason of physical or mental injury or disease, be unable to
perform substantially all of the Employee’s usual and customary duties under
this Agreement for a period of at least six (6) consecutive months (each a
“Disability Event”).  If any question arises as to whether the Employee is
disabled, upon reasonable request therefore by the Board, the Employee shall
submit to reasonable medical examination for the purpose of determining the
existence, nature and extent of any such disability.  The Board shall promptly
give the Employee written notice of any such determination of the Employee’s
disability and of any decision of the Board to terminate the Employee’s
employment by reason thereof.  Upon a Disability Event, Employee’s employment
with the Company shall be deemed terminated, and Employee shall be entitled to,
(i) twelve (12) months of his monthly Base Salary and unpaid Board approved
bonus from the date of termination, and (ii) health plan continuation coverage
(i.e. COBRA) provided by the Company and with respect to the Company’s welfare
benefit plans, and (iv) payment of the full value of any then vested or unvested
Company equity incentive plan awards and (iv) continuation of perquisites
provided for in Section 5 (a) and (d), and (v) reimbursement of any unpaid
expense Employee is otherwise entitled pursuant to Section 6.  Base salary
payable to the Employee shall be reduced dollar-for-dollar by the amount of
disability benefits paid to the Employee in accordance with any disability
policy or program of the Company.
 
 
 

--------------------------------------------------------------------------------

 
11.  Conditions to Receipt of Severance; No duty to
mitigate.                                                                                               
 
a.  
Nondisparagment. The parties agree to act hereafter in a professional and
non-retaliatory manner, refraining from making disparaging remarks, innuendos,
gestures, insinuations, actions, or other verbal, nonverbal, written, electronic
or other similar such expression concerning each other.  The parties acknowledge
that a breach or threatened breach of this provision will result in the Company
suffering irreparable harm that cannot be calculated or fully or adequately
compensated by recovery of damages alone.  Accordingly, the parties are entitled
to equitable relief, including interim or permanent injunctive relief, specific
performance, or other equitable remedies in the event of any breach of this or
any of the other of the provisions of this agreement, in addition to all other
remedies which may be available to the parties, including discontinuation of the
payments provided for hereunder.

 
b.  
Other Requirements.  Employee’s receipt of continued severance payments will be
subject to Employee continuing to comply with the terms of the Confidential
Information provisions of this Agreement.

 
c.  
No duty to Mitigate.   Except for perquisites and health care benefits, Employee
will not be required to mitigate the amount of any payment contemplated by this
Agreement, nor will any earnings that Employee may receive from any other source
reduce any such payment.

 
12. Indemnification.  The Company shall indemnify Employee, to the maximum
extent permitted by law, during and after the termination of the Employee’s
employment, against any and all judgments, settlement payments, costs, attorney
fees, and other reasonable expenses incurred by Employee in connection with the
defense of any claim, action, suit or proceeding, arising from events before or
during the term of Employee’s employment to which Employee has been made a party
because the performance of employment duties under this Agreement, or by way of
inclusion, the execution of this Agreement.  This right to indemnification shall
be in addition to any rights that the Employee may otherwise be entitled to
under the Certificate of Incorporation or Bylaws of the Company as applicable.
 
13. Survival of Provisions.  The provisions of this Agreement set forth in
Sections 7, 8, 9, 10, 11, 12 and 20 hereof shall survive the termination of
Employee’s employment hereunder.
 
14. Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Company’s successors and assigns.  This Agreement will be
binding upon and inure to the benefit of (a) the heirs, executors, and legal
representatives of Employee upon Employee’s death, and (b) any successor of the
Company.  Any such successor of the Company will be deemed substituted for the
Company under the terms of this Agreement for all purposes and the Company shall
use its best efforts that any successor assumes this Contract.  For this
purpose, “successor” means any person, firm, corporation, or other business
entity which at any time, whether by purchase, merger, or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company.  None of the rights of Employee to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution.  Any other attempted assignment,
transfer, conveyance, or other disposition of Employee’s right to compensation
or other benefits will be null and void.
 
 
 

--------------------------------------------------------------------------------

 
15. Notice.  Any notice or communication required or permitted under this
Agreement shall be made in writing and sent by certified or registered mail,
return receipt requested, addressed as follows:
 

If to Employee:
Andrew M. Rooke                                                                
963 Wellsley Ct.                                                                
Bloomfield Hills,
MI  48304                                                                           




If to the Company:


Chairman of the Compensation
Committee                                                                           
Manitex International,
Inc.                                                                
9725 Industrial
Drive                                                                           
Bridgeview, IL
60455                                                                           


 
or to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.
 
16. Entire Agreement; Amendments.  This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature between the parties hereto relating to the
employment of Employee with the Company.  This Agreement may not be changed or
modified, except by an Agreement in writing signed by each of the parties
hereto.
 
17. Waiver.  The waiver of the breach of any term or provision of this Agreement
shall not operate as or be construed to be a waiver of any other or subsequent
breach of this Agreement.
 
18. Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Illinois without giving effect to the choice of
law principles of such state.
 
19. Settlement of Disputes. Any claims, controversies, demands, disputes, or
differences between the parties hereto arising out of, or by virtue of, or in
connection with, or relating to this Agreement, Employee's employment
relationship with the Company or termination of such employment relationship
shall be submitted to and settled by arbitration in Chicago, Illinois before a
single arbitrator who shall be knowledgeable in the field of business law and
employment relations and such arbitration shall be in accordance with the rules
of the American Arbitration Association then in force. The parties agree to bear
joint and equal responsibility for all fees of the arbitrator, abide by any
decision rendered as final and binding, and waive the right to submit the
dispute to a public tribunal for a jury or non-­jury trial.
 
20. Severability.  In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the validity of any other provision of this Agreement, and such provision(s)
shall be deemed modified to the extent necessary to make it enforceable.
 
 
 

--------------------------------------------------------------------------------

 
21. Section Headings.  The section headings in this Agreement are for
convenience only, and form no part of this Agreement and shall not affect its
interpretation.
 
22. Specific Enforcement: Extension of Period. Employee acknowledges that the
restrictions contained in Sections 7, 8 and 9 hereof are reasonable and
necessary to protect the legitimate interests of the Company and its affiliates
and that the Company would not have entered into this Agreement in the absence
of such restrictions.  Employee also acknowledges that any breach by Employee of
Sections 7, 8 and 9 hereof will cause continuing and irreparable injury to the
Company for which monetary damages would not be an adequate remedy.  The
Employee shall not, in any action or proceeding to enforce any of the provisions
of this Agreement, assert the claim or defense that an adequate remedy at law
exists.  In the event of such breach by Employee, the Company shall have the
right to enforce the provisions of Sections 7, 8 and 9 of this Agreement through
securing injunctive or other relief in any court without the necessity of
posting a bond, and this Agreement shall not in any way limit remedies of law or
in equity otherwise available to the Company.  If an action at law or in equity
is necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recover, in addition to any other relief, reasonable
attorneys’ fees, costs and disbursements.
 
23. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first written above.
 
“EMPLOYEE”


ANDREW M. ROOKE






/s/ Andrew M. Rooke___________


Date: December 12, 2012




“COMPANY”




MANITEX INTERNATIONAL, INC




                     /s/ David J. Langevin____________
                      Title: Chairman & CEO
Date:  December 12, 2012

